DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the environment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the width" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the opposite side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the opposite side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the width" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the warning device" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-3, 5, 7-9 and 11-16 are also rejected for incorporating the above deficiency by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim (US 8,279,280).
Regarding claim 1:  Kim discloses a lane departure warning system comprising:
at least one detection device (camera unit, 200) mounted to a vehicle, the at least one detection device detects objects in the environment around the vehicle, and the width of a road;
a control device (240) in electrical communication with the at least one detection device:
a warning device (250) in electrical communication with the control device;
at least one virtual lane boundary generated by the control device as a result of information received by the at least one detection device and the width of the road; and
at least one virtual lane located adjacent the at least one virtual lane boundary;
wherein the vehicle traverses the at least one virtual lane, and the control device commands the warning device to generate a warning when the at least one detection device has detected that the vehicle had moved within a proximity limit of the at least one virtual lane boundary (col. 5, line 7-col. 6, line 45; col. 9, lines 43-51; col. 11, lines 10-31).

Regarding claim 3:  Kim discloses the at least one virtual lane boundary further comprising a plurality of virtual lane boundaries (Figs. 9B, 9C; col. 10, line 60-col. 11, line 6).

Regarding claim 4:  Kim discloses a first of the plurality of virtual lane boundaries is located on one side of the at least one virtual lane, and a second of the plurality of virtual lane boundaries is located on the opposite side of the at least one virtual lane as the first of the plurality of virtual lane boundaries (Figs. 9B, 9C; col. 10, line 60-col. 11, line 6).

Regarding claim 5:  Kim discloses the at least one virtual lane further comprising a plurality of virtual lanes (Figs. 9-10).

Regarding claim 6:  Kim discloses a first of the plurality of virtual lanes is disposed on one side of the virtual lane boundary, and a second of the plurality of virtual lanes is disposed on the opposite side of the virtual lane boundary as the first of the plurality of virtual lanes (Figs. 9B, 9C; col. 10, line 60-col. 11, line 6).

Regarding claim 7:  Kim discloses the warning further comprising at least one of a haptic, visual, or audible warning (col. 6, lines 41-43).

Regarding claim 8:  Kim discloses comprising a proximity limit, wherein the proximity limit is a predefined distance away from the at least one virtual lane (the left and right lane-dividing line is the predefined distance away from the virtual line) (col. 11, lines 10-31).

	Regarding claim 10:  Claim 10 is rejected for the same reason as claim 1 above.
	Regarding claim 11:  See claim 3 above.
	Regarding claim 12:  Kim discloses each one of the plurality of virtual lane boundaries is disposed between and divides two of the plurality of virtual lanes (Figs. 9B, 9C; col. 10, line 60-col. 11, line 6).
	Regarding claim 13:  See claim 7 above.
	Regarding claim 14:  See claim 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,279,280) in view of Abbott et al. (US 2021/0042535).
Regarding claims 2 and 15:  Kim does not disclose an autonomous driving vehicle controller.  Abbott discloses an obstacle and lane detection system with lane departure warning system for an autonomous vehicle including the controller [0026, 0034, 0099, 0103].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize an autonomous driving vehicle controller to control the lane departure as taught by Abbott in a system as disclosed by Kim for providing an effective vehicle controller for monitoring the state of the vehicle within the lane boundary.
Regarding claims 9 and 16:  Kim does not disclose the stereo camera.  Abbott discloses an obstacle and lane detection system with lane departure warning system for an autonomous vehicle including a stereo camera [0037].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a stereo camera to detect the environment condition around the vehicle as taught by Abbott in a system as disclosed by Kim for providing an accurate forward field of view.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Gupta et al. (US 2016/0325682) discloses a vehicle vision system with road line sensing algorithm and lane departure warning.
-Kataoka (US 9,406,232) discloses a driving support system.
-IMAI et al. (US 2012/0212612) discloses a lane departure warning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        8/25/22